Matter of Wen Zong Yu v Hua Fan (2016 NY Slip Op 08242)





Matter of Wen Zong Yu v Hua Fan


2016 NY Slip Op 08242


Decided on December 7, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2015-11252
 (Docket No. F-11481-08)

[*1]In the Matter of Wen Zong Yu, appellant,
vHua Fan, respondent.


Wen Zong Yu, Flushing, NY, appellant pro se.
Hua Fan, respondent pro se.

DECISION & ORDER
Appeal by the father from an order of the Family Court, Queens County (Stephen J. Bogacz, J.), dated October 23, 2015. The order denied the father's objections to a prior order of that court (Sudeep Kaur, S.M.) dated September 18, 2015, which dismissed his petition to terminate his child support obligation.
ORDERED that the order dated October 23, 2015, is affirmed, without costs or disbursements.
The Family Court properly denied the father's objections to an order which dismissed his petition to terminate his child support obligation with prejudice. The father's contentions in support of his petition to terminate his obligation to pay child support are barred by the doctrine of collateral estoppel (see Matter of Wen Zong Yu v Fan, 124 AD3d 906; Matter of Hua Fan v Wen Zong Yu, 91 AD3d 952).
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court